Case 1:20-cr-00152-PAB Document 84 Filed 07/20/20 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 20-cr-00152-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.   JAYSON JEFFREY PENN,
2.   MIKELL REEVE FRIES,
3.   SCOTT JAMES BRADY, and
4.   ROGER BORN AUSTIN,

     Defendants.


                                          ORDER


       This matter is before the Court on the Government’s Motion for Alternative Victim

Notification Under 18 U.S.C. § 3771(d)(2) [Docket No. 73] filed on July 6, 2020.

Defendants collectively responded on July 15, 2020 and took no position on the

government’s motion. Docket No. 81 at 1.

       The Crime Victims’ Restoration Act (“CVRA”) provides that victims of a crime

have the right to “reasonable, accurate, and timely notice of any public court

proceeding” involving the crime at issue, the right to “be reasonably heard at any public

proceeding in the district court involving release, plea, [or] sentencing,” and the right “to

confer with the attorney for the Government in the case.” 18 U.S.C. § 3771(a). The

CVRA requires the government to “make [its] best effort[] to see that crime victims are

notified of, and accorded, the rights described in subsection (a).” 18 U.S.C.
Case 1:20-cr-00152-PAB Document 84 Filed 07/20/20 USDC Colorado Page 2 of 4




§ 3771(c)(1). “In a case where the court finds that the number of crime victims makes it

impracticable to accord all of the crime victims the rights described in subsection (a),

the court shall fashion a reasonable procedure to give effect to this chapter that does

not unduly complicate or prolong the proceedings.” 18 U.S.C. § 3771(d)(2). The

CVRA “places no limitations on the alternative procedures which a Court may fashion

other than that the procedures be reasonable to effectuate the Act and that they not

unduly complicate or prolong the proceedings.” United States v. Bondarenko, 2018 WL

1413972, at *2 (D. Nev. Mar. 21, 2018).

       The government moves under 18 U.S.C. § 3771(d)(2) “for an order authorizing

reasonable alternative notification procedures for notifying thousands of potential

victims” in this case “on the grounds that the number of crime victims makes it

impracticable to accord all of the crime victims the rights described in subsection

3771(a).” Docket No. 73 at 1. Specifically, the government represents that its

investigation “has revealed thousands of potential victims” in this case and argues that

it would be impracticable to provide personal notice to each potential victim. Id. at 3.

The Court finds that alternative notification procedures are appropriate in this case.

       The government seeks an order authorizing victim notification by (1) publishing

information about the case on the Department of Justice’s publicly accessible website

and (2) providing written notice to counsel for plaintiffs in a parallel civil action currently

pending in the Northern District of Illinois: In re Broiler Chicken Antitrust Litigation, Case




                                               2
Case 1:20-cr-00152-PAB Document 84 Filed 07/20/20 USDC Colorado Page 3 of 4




No. 1:16-cv-08637 (N.D. Ill.) (“In re Broilers”).1 Docket No. 73 at 1-2. With respect to

the website posting, the government states that it will provide a summary of the case

and charge, information concerning victims’ rights and services, the next scheduled

hearing, the Victim Witness Coordinator’s contact information, and other case-related

updates. Id. at 3-4. In addition, the government indicates that it will provide notice to

the In re Broilers plaintiffs by “send[ing] written notice to liaison counsel for the direct,

indirect, and end-user purchaser plaintiffs as well as direct-action plaintiffs” in which it

will provide information concerning victims’ rights, the next scheduled hearing, and the

Victim Witness Coordinator’s contact information. Id. at 3.

       Having reviewed the government’s proposed alternative victim notification plan,

the Court finds that the government’s proposal is a reasonable procedure that will give

effect to the CVRA without complicating or prolonging the proceedings. Wherefore, it

is

       ORDERED that the Government’s Motion for Alternative Victim Notification


       1
         The government states that, “[w]hile the allegations of the class action do not
mirror the allegations contained in the indictment in this case, there is a degree of
overlap between the allegations that could be indicative of shared potential victims.”
Docket No. 73 at 3. Defendants respond that “the civil and criminal cases are based on
fundamentally different theories” and assert that “it is unclear how notifying counsel for
the plaintiffs in the civil action . . . would be a proper substitute for direct notice to
‘potential victims.’” Docket No. 81 at 2. But the CVRA does not require that the
government’s proposal act as a “substitute” for direct notice to all victims; rather, it
requires “a reasonable procedure to give effect to [§ 3771] that does not undul y
complicate or prolong the proceedings.” 18 U.S.C. § 3771(d)(2). The Court finds that
sending correspondence to lead counsel in a similar case, which may involve
overlapping victims, is appropriate. See United States v. Citicorp, 2015 WL 5595482,
at *1 (D. Conn. Sept. 22, 2015) (approving Department of Justice’s plan to “provide
reasonable, accurate, and timely notice to crime victims through its website” and
through “letters to lead counsel for the plaintiffs in [related civil antitrust] lawsuits”).

                                               3
Case 1:20-cr-00152-PAB Document 84 Filed 07/20/20 USDC Colorado Page 4 of 4




Under 18 U.S.C. § 3771(d)(2) [Docket No. 73] is GRANTED. It is further

       ORDERED that the government may provide notice to the alleged crime victims

by (1) publishing information about the case on the Department of Justice’s publicly

accessible website and (2) providing written notice to counsel for plaintiffs in In re

Broilers, Case No. 1:16-cv-08637 (N.D. Ill.).




       DATED July 20, 2020.

                                          BY THE COURT:


                                          ____________________________
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             4
